Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 5, 1997, convicting him of rape in the first degree, rape in the third degree, sodomy in the third degree, sexual abuse in the second degree, sexual abuse in the third degree (four counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are without merit. Santucci, J.P., O’Brien, McGinity and Townes, JJ., concur.